Citation Nr: 1235930	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-25 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim as to whether the character of the appellant's discharge represents a bar to Department of Veterans Affairs (VA) benefits, other than health care benefits under Chapter 17, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant served on active duty from December 1967 to December 1969.

An August 1978 Administrative Decision concluded the appellant's discharge was considered under dishonorable conditions for VA purposes.  He was notified of this determination and of his right to appeal by a letter dated that month.  The appellant did not perfect a timely appeal.

By letter dated December 2008, the Regional Office (RO) informed the appellant that he was not eligible for VA benefits based on his service from December 1967 to December 1969.  The appellant filed a timely appeal to the Board of Veterans' Appeals (Board).

Although the May 2010 statement of the case reopened the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  By administrative decision dated August 1978, the RO concluded the character of the appellant's discharge was a bar to VA benefits.  

2.  The evidence added to the claims file since the August 1978 determination is essentially cumulative of the evidence previously of record and does not provide a reasonable possibility of substantiating the claim. 

CONCLUSIONS OF LAW

1.  The August 1978 Administrative Decision that concluded the character of the appellant's discharge was a bar to VA benefits, other than health care benefits, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

2.  The evidence received since the August 1978 Administrative Decision is not new and material to reopen the claim as to whether the character of the appellant's discharge is a bar to VA benefits.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In addition, the Board points out that there are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  One such claim is where, as here, there is no dispute as to the facts, and the law is dispositive.  Mason v. Principi, 16 Vet. App. 129.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, with respect to the claim that the character of the appellant's discharge is not a bar to VA benefits, the Board concludes that no further action is necessary under the VCAA, since all evidence needed to adjudicate the claim is of record.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The Court elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.   

In this case, a December 2008 notice letter advised the appellant that his service was not honorable for purposes of VA benefits.  While the letter did not provide the definitions of new and material evidence, there is no prejudice in this case as the basis for the prior denial was that the appellant did not have qualifying service, and the letter did inform him of this fact. 

Moreover, the appellant has shown that he has actual knowledge of what is required to reopen his claim and establish eligibility for VA disability benefits.  The appellant has submitted written argument that indicates he is aware that the reason for the denial of his claim pertains to the character of his service.  The Court has held that actual knowledge of the evidence needed to substantiate a claim is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007). Given the appellant's specific statements regarding his claim, the Board finds that the appellant has demonstrated actual knowledge of the information and evidence needed to reopen and substantiate the claim.

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence of record at the time of the August 1978 Administrative Decision included an October 1977 Case Report and Directive, Discharge Review Board.  It was determined the appellant was discharged with an undesirable discharge/unfit, due to drug use and possession.  It was concluded his discharge should be changed to general, under honorable conditions.  It was stated the appellant's conduct that led to his discharge would, under present standards, result in a general discharge.  This upgrade was accomplished under a special review program as contemplated by 38 C.F.R. § 3.12(h) (2011).

In a letter dated December 1977 from the Department of the Navy, DOD Discharge Review Program (Special), the appellant was notified that it was determined his discharge should be changed to a general discharge, under honorable conditions.  

A June 1978 letter from the DOD Discharge Review Program (Special) informed the appellant that a review of his discharge had been completed by the Naval Discharge Review Board.  A preliminary determination was made that the appellant would not qualify for upgrading under the new, uniform standards for discharge review.  The character of discharge, general or honorable, the appellant received from the previous review under the DOD-Special Discharge Review Program had not been changed.  The appellant was also notified he might now be ineligible for VA benefits.  The effect of this finding is that since the appellant does not qualify for an upgraded discharge under uniform standards for discharge review, none of the bar to benefits imposed by his original discharge under other than honorable conditions is removed.  38 C.F.R. § 3.12(h).

The appellant submitted a claim for service connection for various disabilities in November 2008.

Forms DD 214 and 215 were received in January 2009.  The former reflects the appellant was discharged under honorable conditions.  It was indicated his discharge was upgraded under the DOD Special Discharge Review Program.  The Form DD 215 shows the appellant's discharge certificate was corrected to read that his discharge had been reviewed under Public Law 95-126, and a determination was made that characterization of service was warranted.  

The Board notes the amended Form DD 214 and the DD Form 215 are new, since they were not of record at the time of the August 1978 determination.  The fact remains, however, that the information contained in these documents was of record at the time of the August 1978 Administrative Decision.  These do not impact the nature of the appellant's discharge; in fact, they confirm what was of record in August 1978, i.e., his discharge upgrade was under a special program and it was thereafter determined that he did not qualify for upgrade under uniform standards for discharge review.  Therefore, the bar to VA benefits was not removed.  38 C.F.R. § 3.12(h).  

The additional evidence does not raise a reasonable possibility of substantiating the claim because the special program upgrade did not remove the bar to VA benefits imposed as a result of his original discharge under other than honorable conditions.  Under these circumstances, the Board must find that new and material evidence to reopen the claim as to whether the character of the appellant's discharge represents a bar to payment of VA disability compensation benefits has not been received.  As such, the August 1978 decision remains final, and the appeal must be denied.


ORDER

Since new and material evidence has not been received to reopen the appellant's s 

character of discharge determination, the appeal is denied. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


